Citation Nr: 0521529	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-21 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1995 to 
December 2002.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a March 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The Board previously reviewed this matter in May 2004, when 
it determined that the appeal needed to be remanded for the 
completion of additional development, including new VA 
examinations in order to obtain a medical opinion as to the 
veteran's employability in light of his service-connected 
disabilities.  Review of the current record indicates that in 
September 2004, the veteran therefore underwent multiple VA 
examinations.  The associated examination request that 
preceded these examinations does not reflect that a specific 
dental examination was requested.  However, the General 
Medical examiner not only did not examine the veteran's 
service-connected right temporomandibular joint (TMJ) 
syndrome, he included a notation to "[p]lease also refer to 
ortho, audio, and dental examinations."  The report for one 
of these examinations, which appears to be a dental 
evaluation conducted by R.P. or R.R., D.D.S., M.S., on 
September 9, 2004, however, is not contained in the claims 
file.  This VA medical record is constructively considered to 
be part of the claims file, and it therefore must be obtained 
for review in support of the veteran's pending claim.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992); see also 
VAOPGCPREC 12-95.  Unfortunately, another remand is required 
at this time in order to either obtain this report, or to 
obtain the results of a new VA dental examination if 
necessary, prior to any further appellate review in this 
case.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this matter is REMANDED 
to the RO (via the AMC) for the following:

1.  If available, the RO should obtain 
the examination report reflecting the 
results of a VA dental evaluation of the 
veteran conducted on September 9, 2004, 
by R.P. or R.R., D.D.S., M.S.

2.  If the September 2004 VA dental 
examination report is not available for 
association with the claims file, then 
the RO should schedule the veteran for a 
new VA dental examination.  The claims 
file must be made available to and 
thoroughly reviewed by the examiner in 
connection with this evaluation.  Based 
upon clinical evaluation findings and 
other evidence contained in the claims 
file, the examiner must offer an opinion 
in his/her written report as to whether 
it is at least as likely as not (a 50 
percent probability or greater) that the 
veteran is unable to obtain or maintain 
substantially gainful employment either: 
(a) solely as a result of his service-
connected right TMJ syndrome; or (b) as a 
result of the combination of his service-
connected disabilities, including right 
TMJ.  The examiner should also include a 
complete rationale for all opinions and 
conclusions expressed in the examination 
report.

3.  After all development requested in 
paragraphs 1 and 2 is complete to the 
extent possible, the RO should review the 
claim on the basis of all additional 
evidence associated with the claims file 
since the April 2005 supplemental 
statement of the case (SSOC).  If the RO 
cannot grant the benefits sought on 
appeal in its entirety, then it should 
furnish the veteran with a new SSOC, and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The purpose of this REMAND is to ensure due process and/or 
obtain additional development, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran, however, until he is so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


